UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1300


BOARD OF TRUSTEES MASTERS MATES & PILOTS PENSION PLAN;
BOARD OF TRUSTEES MASTERS MATES & PILOTS INDIVIDUAL
RETIREMENT PLAN; BOARD OF TRUSTEES MASTERS MATES & PILOTS
HEALTH & BENEFIT PLAN,

                Plaintiffs - Appellees,

          v.

SANTINA M. CARNEY,

                Defendant – Appellant,

DENNIS J. CARNEY,

                Defendant - Appellee,

          and

NILSA CARNEY,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:13-cv-01005-WMN)


Submitted:   June 26, 2014                   Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Santina M. Carney, Appellant Pro Se.      Edward R. Mackiewicz,
Richard Louis Trumka, Jr., STEPTOE & JOHNSON, LLP, Washington,
D.C., Thomas John Schetelich, FERGUSON, SCHETELICH & BALLEW, PA,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Santina M. Carney appeals the district court’s orders

precluding her from challenging the validity of a 1983 divorce

decree and determining that she has no claim for benefits under

her former husband’s pension plan, retirement plan, or health

and     benefit     plan,       and    also        denying     her         motion     for

reconsideration.          We    have   reviewed       the    record    and     find   no

reversible      error.      Accordingly,      we    deny    leave     to    proceed   in

forma pauperis, deny Carney’s motion for appointment of counsel,

and dismiss the appeal for the reasons stated by the district

court.     Board of Trustees Masters Mates & Pilots Pension Plan v.

Carney, No. 1:13-cv-01005-WMN (D. Md. Dec. 3, 2013; Mar. 11,

2014).     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented      in     the    materials

before   this     court   and    argument     would    not    aid    the    decisional

process.

                                                                              DISMISSED




                                         3